Citation Nr: 0106242	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  96-51 303	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active duty from June 1951 to June 1980.  
This case came to the Board of Veterans' Appeals (Board) from 
a November 1995 RO decision which denied a claim for a TDIU 
rating.  By an April 1998 decision, the Board denied the 
claim.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a June 2000 
memorandum decision, the Court vacated the Board decision and 
remanded the case for further action.  In January 2001, the 
veteran's attorney submitted additional written argument to 
the Board.


REMAND

In light of the Court decision, as well as the recent 
argument by the veteran's attorney regarding the service-
connected low back disability, the Board finds that 
additional development of the evidence is warranted on the 
claim for a TDIU rating.  Accordingly, the case is remanded 
to the RO for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
treatment, during and since 1998, for his 
service-connected low back disability, 
bilateral hearing loss, hemorrhoids, and 
left inguinal hernia.  The RO should then 
obtain copies of all related medical 
records.

2.  The RO should have the veteran submit 
an updated employment and income 
statement which details all jobs held and 
earnings since 1995.

3.  Thereafter, the veteran should 
undergo a VA examination to determine the 
severity of his service-connected low 
back disability.  The claims folder 
should be provided to and reviewed by the 
examiner, and the examination report 
should indicate that such has been 
accomplished.  All signs and symptoms 
necessary for rating the low back 
disability should be reported in detail.

The VA doctor should also provide a 
medical opinion, with full rationale, as 
to whether the service-connected low back 
disability (along with the other service-
connected disabilities) prevent the 
veteran from working at a job for which 
he is qualified by reason of his 
background.

4.  Thereafter, the RO should review the 
percentage ratings for the veteran's 
service-connected low back and other 
disabilities.  The RO should then 
readjudicate the claim for a TDIU rating, 
first considering whether the veteran 
qualifies on a schedular basis under 
38 C.F.R. § 4.16(a).  If the veteran does 
not qualify on that basis, the RO should 
address entitlement to a TDIU rating on 
an extraschedular basis under 38 C.F.R. 
§ 4.16(b), including referral of the case 
to the Director of Compensation and 
Pension Service for review under 
38 C.F.R. § 3.321(b)(1).

5.  If the claim for a TDIU rating 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




